Exhibit 10(r)

THIRD AMENDMENT TO

MEMORANDUM OF UNDERSTANDING

This Third Amendment to Memorandum of Understanding (this “Third Amendment”) is
entered into by and among the Mississippi Development Authority (“MDA”), the
Mississippi Major Economic Impact Authority (“MMEIA”), and PACCAR Engine Company
(“PACCAR”), a Mississippi corporation, and its permitted successors and assigns.

WHEREAS, PACCAR, the MDA, the MMEIA, the Mississippi Department of Environmental
Quality, the Mississippi Department of Employment Security, Lowndes County,
Mississippi (“Lowndes County”), the Lowndes County Industrial Development
Authority (the “LCIDA”), Oktibbeha County, Mississippi, and East Mississippi
Community College are each parties to that certain Memorandum of Understanding,
dated as of May 11, 2007 (the “Original MOU”);

WHEREAS, in accordance with Section 13.08 thereof, the Original MOU was first
amended by that certain Letter Waiver, dated as of July 22, 2008 (the “First
Amendment”), executed and accepted by the MDA, the MMEIA, Lowndes County, the
LCIDA, and PACCAR, pursuant to which PACCAR agreed to waive certain obligations
of the MDA and the MMEIA set forth in the Original MOU;

WHEREAS, in response to a material and unanticipated downturn in global economic
conditions in 2007 that adversely affected the market for engines produced by
PACCAR, PACCAR, the MDA and the MMEIA entered into discussions about reasonable
extensions of the deadlines prescribed in the Original MOU for PACCAR’s
satisfaction of its Investment Commitment and Jobs Commitment (as such terms are
defined in the Original MOU);

WHEREAS, as a result of such material and unanticipated adverse change in market
conditions, the MDA; the MMEIA and PACCAR entered into that certain Second
Amendment to Memorandum of Understanding, dated on or about September 26, 2013
(the “Second Amendment”), which instrument such parties intended to (i) provide
for a reasonable extension of the deadline for satisfaction by PACCAR of the
Jobs Commitment, and (ii) clarify that PACCAR satisfied its Investment
Commitment by entering into binding contractual commitments prior to the
original deadline and performing under such contractual commitments;

WHEREAS, the Second Amendment modified Section 2.01(c) of the Original MOU by
extending PACCAR’s Jobs Commitment deadline until December 31, 2015; however,
due to simple oversight in the preparation of the Second Amendment, it failed to
include the intended provision needed to modify Section 2.01(b) with respect to
PACCAR’s satisfaction of the Investment Commitment;

WHEREAS, in preparing the Second Amendment, the parties thereto also
inadvertently failed to clarify certain ambiguous language in Section 6.04 and
the Enabling Legislation in connection with the Rebate Program;

WHEREAS, in order to correct the above-referenced inadvertent omissions from the
Second Amendment and to clarify the above-referenced ambiguous language, the
parties hereto desire to further amend the Original MOU, as amended by the First
Amendment and the Second Amendment (as amended, the “Existing MOU”), in
accordance with the terms set forth in this Third Amendment.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants, promises and agreements herein contained, and other good and valuable
consideration, the parties hereto hereby agree as follows:

ARTICLE I.  RECITALS

The parties hereto hereby agree that the foregoing Recitals are true and
correct, and are hereby incorporated in and made a part of this Third Amendment.

--------------------------------------------------------------------------------

 

ARTICLE II.  DEFINITIONS

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Existing MOU.

ARTICLE III.  CLARIFICATION OF INVESTMENT COMMITMENT

Effective as of September 26, 2013, Section 2.01(b) of the Existing MOU is
hereby deleted in its entirety and replaced with the following:

 

“(b)

to make, by either expending funds and/or entering into binding contractural
commitments to expend such funds, an initial capital investment in the Project
from private sources of not less than Three Hundred Million Dollars
($300,000,000.00), no later than December 31, 2010 (the “Investment
Commitment”); and”

ARTICLE IV.  CLARIFICATIONS REGARDING REBATE PROGRAM

(a)Beginning of the Project.  The parties hereto clarify and agree that, with
respect to PACCAR, the “beginning of the project” (as such term is used in the
definition of “Qualified business or industry” in the Enabling Legislation)
occurred on December 1, 2010.

(b)Application for Incentive Payments.  The parties hereto clarify and agree
that PACCAR applied for incentive payments under the Rebate Program on February
24, 2010, and that such application has been approved by the MDA.

(c)Rebate Commencement Date. The parties hereto clarify and agree that the
Rebate Commencement Date was February 24, 2016.

(d)Notification to the Department of Revenue.  The parties hereto agree that the
MDA or MMEIA notified the Mississippi Department of Revenue (formerly, the State
Tax Commission) of its approval of PACCAR’s application for incentive rebate
payments on or before December 31, 2018.  

ARTICLE V.  RATIFICATION.

Except as specifically amended hereby, all terms and conditions of the Existing
MOU are ratified and confirmed.   By the terms of the Existing MOU, the only
parties required to execute this Third Amendment are the MDA, the MMEIA and
PACCAR.

ARTICLE VI.  MISCELLANEOUS.

(a)Severability/Conflicts.  If any clause, provision or section of this Third
Amendment shall be to any extent adjudged, ruled or otherwise held to be invalid
or unenforceable by any court of competent jurisdiction the remaining terms and
provisions of this Third Amendment shall not be affected thereby, but each term
and provision of this Third Amendment shall be valid and be enforced to the
fullest extent permitted by law.

(b)Counterparts.  This Third Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which taken
together shall be one and the same instrument.  This Third Amendment may also be
executed by facsimile or electronic transmission and each facsimile or
electronically transmitted signature hereto shall be deemed for all purposes to
be an original signatory page.

(c)Binding Effect.  All agreements, terms, provisions and conditions in this
Third Amendment shall extend and inure to the benefit of, and be binding upon,
the parties hereto and their respective successors and assigns of the parties
hereto.

Third Amendment to Memorandum of UnderstandingPage 2

--------------------------------------------------------------------------------

 

(d)Headings/Construction.  The captions and headings of this Third Amendment are
for convenience only, and are not to be construed as a part of this Amendment,
and shall not be construed as defining or limiting in any way the scope or
intent of the provisions hereof.  Whenever herein the singular number is used,
the same shall include the plural and words of any gender shall include each
other gender.

 

[signature pages follow]

 




Third Amendment to Memorandum of UnderstandingPage 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment on the
date(s) of acknowledgment of their respective signatures, to be effective as of
the latest date signed by all parties hereto.

 

MISSISSIPPI DEVELOPMENT AUTHORITY

Date:  November 12, 2019By: /s/ Glenn L. McCullough, Jr.    

Glenn L. McCullough, Jr.

Executive Director

 

 




Third Amendment to Memorandum of UnderstandingPage 4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment on the
date(s) of acknowledgment of their respective signatures, to be effective as of
the latest date signed by all parties hereto.

 

MISSISSIPPI MAJOR ECONOMIC IMPACT AUTHORITY

Date:  November 12, 2019By: /s/ Glenn L. McCullough, Jr.

Glenn L. McCullough, Jr.

Executive Director

 

 




Third Amendment to Memorandum of UnderstandingPage 5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment on the
date(s) of acknowledgment of their respective signatures, to be effective as of
the latest date signed by all parties hereto.

 

PACCAR ENGINE COMPANY

a Mississippi corporation

Date:  November 12, 2019By: /s/ Darrin C. Siver

Darrin C. Siver

Vice President

 

 

 

 

 

Third Amendment to Memorandum of UnderstandingPage 6